Citation Nr: 0835445	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for macular 
degeneration of the left eye, claimed as residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from October 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claims for service connection.

A local personal hearing was held in July 2005 at the RO in 
St. Louis, Missouri.  The veteran testified but did not 
submit any additional evidence.

 
FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran's 
current bilateral hearing loss is as likely as not due to 
noise exposure during active duty.  

2.  Macular degeneration as a residual of a left eye injury 
is not shown to be causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Service connection for macular degeneration as a residual 
of a left eye injury is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 4.9 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in October 2003 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

Although VCAA notices with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, no prejudice can result to the veteran in this 
case regarding the claim for service connection for macular 
degeneration of the left eye since the Board is denying the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the Board's grant of the claim of 
service connection for bilateral hearing loss, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's adjudication of his appeal.

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and specific VA medical opinions and examinations 
pertinent to the issues on appeal in March 2004, April 2004, 
May 2004, and June 2004.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 


4000 Hertz is 40 decibels or greater; or that the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to 
acoustic trauma while on active duty, which included serving 
as a firing arms instructor and that he also experienced 
acoustic trauma when there was an accidental shooting in a 
small, steel room.

The veteran's DD 214 reflects that during the veteran's 
period of active service, his military specialty was a 
rifleman.

At the veteran's separation examination in October 1958, a 
hearing test was conducted and revealed normal hearing 
(15/15) levels in both ears on whispered voice testing.  The 
Board notes that a whisper test does not provide frequency or 
other more detailed audiological information and therefore, 
does not rule out or confirm high frequency hearing loss.

Three months after discharge, in January 1959, the veteran 
received a private audiological evaluation.  Results revealed 
high frequency hearing loss at 4000 Hz bilaterally.

In April 2004, the veteran was afforded a VA examination.  
During this examination, the veteran reported hearing loss 
and tinnitus, with the greatest difficulty being trouble 
understanding general conversation.  On the authorized 
audiological evaluation in April 2004, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
60
65
80
LEFT
35
55
60
65
80

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 56 in the left ear.  The 
examiner stated that the results revealed a moderate to 
severe degree of sensory hearing loss bilaterally and 
tinnitus.

The results from the VA examination show current bilateral 
hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the veteran's claimed in-service noise exposure.

The examiner for the April 2004 VA examination opined that it 
was as likely as not that the veteran's hearing loss and 
tinnitus were the result of noise exposure in the military.  
The rationale provided in support of the medical opinion was 
that there was military noise exposure, and that the 
separation examination did not measure auditory thresholds, 
therefore failing to rule out hearing loss upon separation of 
service.  Additionally, post-service noise exposure was 
minimal.  

A second opinion was requested and provided on May 2004.  The 
examiner stated that the previous examiner overlooked an 
audiogram dated January 1959, which showed high frequency 
hearing loss at 4000 Hz bilaterally, but that the degree of 
loss reported did not meet criteria to warrant service 
connection for hearing loss at that time.  The examiner did 
not opine on the probability of hearing loss as a result of 
military noise exposure.  

Service connection for bilateral hearing loss is warranted on 
a direct basis.  A VA examination in April 2004 revealed a 
moderate to severe degree of sensory hearing loss 
bilaterally.  The examiner opined that it was as likely as 
not that the veteran's hearing loss was the result of 
military noise exposure.  For the foregoing reasons, the 
Board finds that the veteran's currently claimed hearing 
deficiency developed as a result of exposure to noise during 
service.




III.  Entitlement to Service Connection for Macular 
Degeneration (Claimed as Residuals of a Left Eye Injury)

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
macular degeneration.  He asserts that his current vision 
problems are a result of an injury sustained during service.

The service treatment records have been reviewed.  The 
veteran's October 1955 enlistment examination revealed 
defective vision with visual acuity of 20/20 in the right eye 
and 20/30 in the left eye, corrected to 20/20.  

In July 1956, service treatment records reflect that the 
veteran received a lacerated wound to his left conjunctiva as 
a result of being stuck by a piece of shrapnel after an 
accidental discharge of .45 caliber pistol in the living 
compartment.  Bed rest, antibiotic ointment and an eye patch 
were prescribed.  In August 1956, after further examination, 
it was noted that the veteran had received a shallow 
laceration or scratch to the outer edge of his cornea and 
retina, 3 millimeters in diameter.  The record states that 
for three days, the eye appeared to be healing 
satisfactorily, but an area of cloudiness in the cornea was 
noticed.  Additional examination revealed a hemorrhage 
beneath the cornea and diffused cloudiness of the cornea.  
The veteran was placed in a dark corner of the ward.  A few 
days later, the veteran's vision was noted as good, with 
minimal inflammation, and there was a slight scar where the 
original laceration had been.  Pain medication was 
prescribed.  By the end of the month, the veteran was 
discharged to duty and the eye was reported as healed.  In 
September 1956, the veteran again returned for treatment of 
his left eye, and was prescribed antibiotics.  There were no 
further treatment records for the left eye after September 
1956.  The veteran's separation examination in October 1958 
revealed visual acuity of 20/20 in the both the left and 
right eye. 

The veteran stated in his notice of disagreement in August 
2004 that he never needed glasses until he received the eye 
injury during service.  However, on the veteran's medical 
history taken upon enlistment in October 1955, the veteran 
stated he had eye trouble, and had previously worn glasses.  
Additionally, during service, the veteran consulted with the 
doctor in May 1958, and requested glasses.  It was noted that 
the veteran stated that while he was in high school he wore 
prescription glasses.  Furthermore, as stated previously, his 
entrance examination in October 1955 revealed defective 
vision with visual acuity of 20/20 in the right eye and 20/30 
in the left eye, corrected to 20/20.  

Congenital or developmental defects such as refractive error 
of the eye are not disabilities, diseases, or injuries that 
are within the meaning of the applicable legislation.  38 
C.F.R. § 3.303(c), 4.9 (2007).  As such, service connection 
for such disorders is not possible as a matter of law.  Id.  
However, service connection may be granted for a congenital 
defect or disorder if the evidence demonstrates that such 
disorder was aggravated in service.  VAOPGCPREC 82-90 (1990).  
Service connection granted on the basis of aggravation in 
this claim is not appropriate because the veteran's 
separation examination, completed after the injury, revealed 
visual acuity of 20/20 in both eyes, which is equal to his 
visual acuity before the injury.

The veteran was afforded a VA eye examination in March 2004.  
His visual acuity was reported as corrected to 20/40 in the 
right eye, and corrected to 20/20 in the left eye.  His 
cornea was clear, the anterior chamber of the eye was quiet, 
the iris was normal, and the lens had mild nuclear sclerosis.  
There was no afferent pupillary defect, no retinal 
vasculopathy, the retina was flat without breaks, and 
intraocular pressure was 13/13.  Cataracts were noted, and 
there was optic nerve asymmetry.  However, the doctor doubted 
glaucoma because the veteran had a full visual field and 
intraocular pressure of 13/13.  No opinion was stated.  

A VA opinion was requested and received in June 2004.  The 
examiner reviewed the results from the March 2004 examination 
and diagnosed the veteran with macular degeneration of the 
left eye and early/mild cataracts in each eye.  The examiner 
opined that the veteran had no present eye condition related 
to the corneal laceration that was received from shrapnel 
during service.

Multiple private treatment records dating from January 1959 
to August 2003, and VA outpatient treatment records from 
September 2003 to December 2003, were also reviewed.  
However, the Board finds that there is no medical evidence 
that causally relates the currently reported left eye 
disorder to the injury during active service.  Furthermore, 
there is no competent medical opinion of record that states 
there is a nexus between the current left eye condition and 
the injury received during service.  In fact, the only 
opinion of record states that the current left eye disability 
is not related to the injury sustained during service.  

The Board acknowledges statements by the veteran that his 
current left eye disability is related to the eye injury 
sustained during service.  However, his opinion alone cannot 
create the link between his current symptoms and an injury 
during service.  Where the determinative issue requires a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of macular degeneration in the left eye, and that 
he suffered a left eye injury during service.  However, 
because of the absence of a medical nexus between his current 
disability and active duty, and the medical opinion against 
the claim, the Board finds that the evidence is against a 
grant of service connection for macular degeneration of the 
left eye.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for macular degeneration of 
the left eye, claimed as residuals of a left eye injury, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


